Citation Nr: 1708767	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-46 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the overpayment of $18,213.20 created as a result of recoupment of attorney fees from accrued benefits awarded to the appellant was properly created.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to July 1970.  He died on January [redacted], 2013.  The appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and her attorney entered into a fee agreement allowing for direct payment from VA to the attorney of 20 percent of the retroactive award she received for accrued benefits.  

2.  The attorney and the appellant knew or should have known that VA did not make this direct payment to the attorney.  

3.  VA's failure to make this direct payment did not constitute a reduction or discontinuance and also did not constitute sole administrative error.  


CONCLUSION OF LAW

The overpayment of accrued benefits in the amount of $18,213.20 was properly created.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956, 1.962.   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  (VCAA).  With regard to the Veteran's claim challenging the validity of her debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases (such as overpayment cases), pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  The Board notes that the appellant and her attorney have been appropriately notified of the decisions made in this case and have had an adequate opportunity to present evidence and argument.  

II.  Analysis

The legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911. 

Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  This notification was performed in a February 2015 letter.

The debtor has the right to dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  These rights can be exercised separately or simultaneously.  38 C.F.R. § 1.911 (c).  In this case, there is no indication that the appellant requested a waiver of the debt in question.  Consequently, this decision is limited to determining whether the underlying overpayment was validly created. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956 (a), 1.962.

Generally, there are only two circumstances, which will lead to a determination that an overpayment was not properly created.  First, if it is established that the appellant is legally entitled to the benefits in question, the debt being assessed is not valid and the overpayment was not properly created.  Second, where the appellant is not legally entitled to the benefits, there are certain circumstances where a showing that VA was solely responsible for the appellant being erroneously paid benefits can form the basis for finding that the overpayment was not properly created.  In this regard, the effective date of a reduction or discontinuance of compensation, dependency and indemnity compensation, or pension by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

By statute, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904 (d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904 (d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  Further, a fee pursuant to a statutory "direct payment" fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C.A. § 5904 (d)(2)(A)(i). 

Such an agreement will be honored by VA only if the following conditions are met: (i) The total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (ii) The amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or Veteran; and (iii) The award of past-due benefits results in a cash payment to a claimant or a Veteran from which the fee may be deducted.  38 C.F.R. § 14.636 (h)(1) (formerly 38 C.F.R. § 20.609 (e)). 

When VA grants entitlement to a benefit, notice of the award must also notify the claimant of . . . the amount of any benefits VA is withholding and the reason for the withholding.  Manual M21-1 III.v.2.B.1.b.  

The evidence shows that in February 2009, the Veteran and the attorney in this case entered into a valid fee agreement pertaining to a number of claims for service connected compensation.  The agreement indicates that that a 20 percent fee would be paid to the attorney from the total amount of any retroactive (i.e. past-due) benefits awarded to the Veteran.  The agreement also indicates that "the client specifically requests and authorizes (VA) to withhold such payment from any lump sum payment, which may eventually be owed to the client from past-due benefits, and to disburse the same to Attorney."  Additionally, the agreement indicates that "If (VA) fails to withhold such payment for any reason, client agrees that he will be personally liable for payment of the full 20% contingency fee directly to Attorney."   

In an October 2012 rating decision, the RO granted service connection to the Veteran for diabetes, diabetic nephropathy, peripheral neuropathy of all four extremities, entitlement to special monthly compensation based on aid and attendance criteria, basic eligibility for dependent's educational assistance and also proposed a finding of incompetency.   In an accompanying October 2012 letter, the Veteran was notified of this decision and that all of his compensation was initially being withheld until November 1, 2012 in order to avoid a double payment of compensation and his military retired pay.  A copy of this letter was also sent to the attorney.  

On January 7, 2013, the Veteran passed away.

In February 2013, the appellant and the attorney entered into a valid fee agreement pertaining to her acting as a substitute for the Veteran in relation to his claims for service connection and also pertaining to claims for entitlement to DIC, accrued benefits and death pension benefits.  The fee agreement indicates that the appellant agreed to pay the attorney 20 percent of any award made by VA that was the subject of the fee agreement.   The agreement also indicates that "the client specifically requests and authorizes (VA) to withhold such payment from any award, whether or not there is a payment to the client, and disburse the same to attorney.  Additionally, the agreement indicates that "if (VA) fails to withhold such payment for any reason, client agrees that (s)he will be personally liable for payment of the full 20% contingency fee directly to the Attorney."  This agreement was received by VA in March 2013.  
. 
In April 2013, the RO also received a February 2013 VA Form 21-22 showing that the appellant had appointed the Veteran's attorney to represent her as a substitute for the Veteran in relation to the aforementioned claims for service connection, along with claims for entitlement to DIC, accrued benefits and death pension benefits.  

In a subsequent April 2013 letter, the appellant's attorney indicated that several of the Veteran's claims had been granted in the October 2012 decision and that the appellant had substituted for the Veteran.  The attorney indicated that since the October 2012 decision, he had contacted the RO on several occasions, asking when an attorney fee decision would be completed concerning the granted claims and had been informed that such a decision would be forthcoming.  However, because six months had passed since the rating decision, he demanded that the attorney fee decision be completed immediately.  Otherwise, the attorney planned to contact the under-secretary for benefits and/or petition the Court of Appeals for Veterans' Claims (Court).    

In a July 2013 letter to the claimant with cc to her attorney, the RO notified the appellant that her claim for accrued benefits had been granted.  She was also notified that as a result of this grant, she was being paid a one-time payment of $91,066.00.  The RO emphasized that the $91,066.00 amount constituted the VA benefits owed to the Veteran at the time of death but has as of yet been unpaid (i.e. the total amount of accrued benefits).  The letter made no mention of withholding of attorney fees and in fact, the RO failed to withhold 20% of the total accrued benefit award (i.e. 18,213.20).  The RO did note that a separate copy of the letter was being sent to the attorney and that she could contact him if she had any questions. 

In an October 2014 letter to the appellant, the RO noted that it had received information from her attorney that his attorney fees were not withheld from the appellant's July 2013 accrued benefits award.  Consequently, as an appropriate fee agreement had been in place, which instructed VA to pay 20 percent of the retroactive benefits due to the appellant, the RO was proposing to assess the appellant an overpayment in order to collect the fees to be paid to the attorney.  The RO informed the appellant that she could pay the fees directly to her attorney and that if she did so, she should provide the RO signed statements from her and the attorney verifying the payment.  

In a January 2015 memorandum, the St. Paul pension management center attorney fee coordinator noted that it had not received any response from appellant or the attorney in response to the October 2014 letter.  Consequently, the coordinator instructed the finance department to create an overpayment in the amount of $18,213.20 on the appellant's account so that these attorney fees could be recouped.  

In a February 7, 2015 letter, the VA Debt Management Center (DMC) again notified the appellant that she had been overpaid in the amount of $18,213.20 and that VA planned to withhold benefits from her until this amount was recouped (i.e. was assessing an overpayment).  The DMC noted that the withholding was scheduled to begin in May 2015.  

In a separate February 9, 2015 notice letter, the Pension Management Center indicated that it had not received any response to its October 2014 letter.  Consequently, it had determined that the appellant owed a debt to VA of $18,213.20 and had created an overpayment in that amount in order to recoup the attorney fees that were not withheld earlier.

In a September 2015 notice of disagreement, the appellant's attorney indicated that the appellant was asserting that the overpayment of VA benefits was created due to administrative error-failure to withhold attorney fees.  Therefore, the overpayment was not validly created.  For support of this contention, the attorney cited 38 C.F.R. § 3.500(b)(2).  

In a statement accompanying a December 2015 Form 9, the appellant's attorney indicated that VA had admitted in a November 2015 statement of the case that the instant overpayment was created when VA failed, as required, to withhold attorney's fees from the award paid on July 8, 2013.  The attorney also indicated that this was the sole reason that the overpayment was created and asserted that since this was completely VA's fault, the overpayment cannot be collected.  Additionally, the attorney noted that there was some suggestion that because the appellant agreed in a fee agreement to pay the fees that if VA failed to withhold them, this excused its fault in the creation of the overpayment.  However, the attorney asserted that this was clearly not the case.  Rather, regardless of what the appellant promised to do, she had had no part in the creation of the overpayment.  Consequently, the attorney argued that VA was solely at fault and the overpayment was not properly created.  

In a May 2016 brief, the appellant's attorney essentially reiterated his earlier argument, adding that VA had paid him the fees that should have been initially withheld for him and was attempting to recoup them from the appellant through collection of the overpayment.  Once again, the attorney stressed that VA was solely at fault and that consequently, the overpayment was not properly created.    

At the outset, there is no dispute as to whether the appellant was entitled to receive the $18,213.20 in question in this case, as it is evident that this money was earmarked for her lawyer's attorney fees.  Instead, the appellant's attorney contends that VA committed sole administrative error in this case by not withholding his attorney fees from her July 2013 award of compensation and consequently, the subsequent overpayment assessed to recoup these fees was not properly created.  However, as alluded to above, the statutory and regulatory provisions pertaining to such error only allow for a finding of improper creation only in cases that involve a discontinuation or reduction of benefits (i.e. compensation, dependency and indemnity compensation, or pension).  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  For example, a reduction in compensation benefits would take place when a Veteran had been receiving monthly compensation at the 50 percent rate remained incarcerated for 61 days or more, resulting in the necessity to pay him at the 10 percent monthly compensation rate for as long as that incarceration continued.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.   Similarly, a discontinuation in pension benefits would occur when a Veteran began receiving additional monthly income that resulted in his income exceeding the maximum annual pension rate.  See 38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  In this case, neither of these types of situation is present, as the appellant underwent no change in circumstances and VA did not reduce or discontinue any ongoing benefit payment.  Instead, VA simply failed to withhold 20 percent of the single, total lump sum accrued benefits payment awarded to the appellant for the appellant's attorney fees pursuant to a valid fee agreement.  Thus, while the VA action was clearly erroneous, the error was not made in relation to any reduction or discontinuance but merely in relation to a distribution.  Consequently, it cannot be construed as the type of action, which would lead to the improper creation of an overpayment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).       

Moreover, even assuming arguendo that the erroneous distribution could be construed as involving reduction or discontinuance, it still does not constitute "sole administrative error."  As noted above, sole administrative error is only present when the appellant (and her attorney whose knowledge is imputed to her) did not know or should not have known that the payment in question was erroneous.  Here, the evidence clearly shows that the appellant and the attorney both received the July 2013 award letter, which indicated that the appellant was be receiving $91,066.00, the amount of benefits owed to the Veteran at the time of death but unpaid.  Conspicuously absent from this letter is any notice of any amount of attorney fees being withheld from the award, an item that would have been specifically included in the letter had any such withholding taken place.  See Manual M21-1 III.v.2.B.1.b (indicating that award letters include notation of any withholding amount and the reason for such withholding).  Consequently, given that the appellant and the attorney had specifically entered into a fee agreement that instructed VA to conduct such withholding; and given that the attorney had already repeatedly requested receipt of his fee award from VA, at the very least, the attorney should have known of VA's error in not withholding his fees after reading the July 2013 award letter.  Moreover, the evidence tends to indicate that the attorney did in fact know of the error as it was his contact with VA, which led to the issuance of the October 2014 letter, specifically informing the appellant that she had been overpaid.  Further, the Board also finds that the appellant herself should have known that the attorney fees had not been withheld given that she specifically entered into the fee agreement calling for the 20 percent attorney fee withholding directing from the lump sum retroactive payment and the July 2013 award letter notifying her of this payment makes no mention of any such withholding.  In any case, at minimum, her attorney should have known of the error and given his role, that level of knowledge is imputed to her.  Constitute the actions and inactions in this case do not amount to sole administrative error on the part of VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan, 10 Vet. App. 171 (1997).  

In sum, because the appellant is not entitled to the benefits subject to the instant overpayment and because sole administrative error did not occur, the debt in this case is valid and the instant overpayment was properly created.    


ORDER

The overpayment of $18,213.20 created as a result of recoupment of attorney fees from accrued benefits awarded to the appellant was properly created and the appeal is denied.  


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


